Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of response and amendment dated 6/29/22 and IDS dated 7/25/22 is acknowledged.
	Claims 11, 12, 15, 17 and 18 have been canceled.
Claims 1-10, 13-14,16, 21 and 22 have been examined together directed to “Method claims”.
Claims 19, 20 and 23-25 have been withdrawn as being non-elected.
In response to the amendment, the previous Claim objections and rejections under 35 USC 112, 2nd paragraph.
The following rejection of record has been maintained:

Claim Rejections - 35 USC § 103


1.	Claims 1-10, 13-14,16, 21 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0244365 to Labib et al., and US 10517806 to Emiru et al (Emiru), and further in view of Ghaffari et al (J. Biomedical Sciences, 2019) and US 4824689 to Kuenn et al.
Labib teaches compositions, formulations and methods for the treatment or decrease the frequency of transmission of a virus, such as HIV-1, Herpes Simplex Virus (HSV1, HSV2), bacterial infection or fungal infection (abstract). The formulation includes an anionic, cellulose- or acrylic-based oligomer, polymer, or copolymer [abstract, 0001 and 0058-0059]. Labib teaches that a therapeutically effective amount of an anionic, cellulose- or acrylic-based oligomer, polymer, or copolymer composition is applied to an infectable surface of a subject/human, as a topical composition (Abstract, [0001, 0015, 0058-0078, 0103-0106, 0140, 0146]. Labib further teaches use of copolymers of acrylic acid with methyl or hydroxyethyl methacrylate, or methyl or ethyl acrylate [0085] and the copolymers have a molecular weight of 500- 2,000,000 [0084-0086], which includes lower molecular weight 100,000 (instant claim 7). Further, Labib teaches that the anti-viral effect is a function of molecular weight, and the structure of the linkage between the adamantine and the copolymer [0029- last lines]. For the claimed amount of polymer (claim 8), Labib teaches an amount of 0.001% to 25 wt% [0143]. The composition is formulated in the aqueous phase, and/or can include glycerin/protic solvent [0148-0150], and thus include water. 
Labib does not teach the claimed polyalkylene glycol having low molecular weight. Labib also lacks the amount of water in claims 9-10. 
Emiru teaches antimicrobial foaming composition comprising a cationic active ingredient, a cationic compatible surfactant, a foam booster, a foam structure enhancing agent, dermal adjuvants, and a carrier. The composition is further free of anionic surfactants (abstract). The composition has a rapid cidal activity, provide stable, copius foam, and exhibit enhanced tissue (such as skin) compatibility (abstract). Emiru teaches that the composition is useful in cleaning skin, especially hands, arms, and face of the user; as well as in healthcare, food industry, meat processing industry so as to prevent potential spread of illness, without causing skin irritation (col. 1, l 29-45). Emiru further teaches that the composition can be used as a microbicide, virucide, fungicides, germicide, hand sanitizers, antiseptic etc (col. 1, l 29-45 and col. 19, l 20-24). 
For the claimed polyalkylene glycol having a low molecular weight, Emiru teaches that the composition includes polyethylene glycol 8000, and thus meet instant claimed polyalkylene glycol of lower molecular weight range of 200 to 2,000,000.  
Instant claims 21 and 22 require applying a composition comprising polyalkylene glycol having a low molecular weight to an infectable surface (cl. 17), non-biological surface (cl. 19) or an ingestible surface (cl. 20). Emiru, as explained above, teaches using the composition for treating biological surfaces as well as in food industry, meat processing industry so as to prevent potential spread of illness; and that the composition can be used as a virucide and therefore the composition of Emiru meets the method of claims  21 and 22.
Neither Labib nor Emiru teach the claimed method step of contacting influenza or other enveloped viruses with an anti-viral composition, so as to inhibit the entry of the virus (of claim 1). 
Kuenn et al., teaches a method for producing virucidal tissue products containing water-soluble humectants, such as polyethylene glycol (abstract). (col. 2, l 14-18). For the molecular weight, Kuenn teaches about 75 to about 90,000 are suitable and represent from a low viscosity liquid to a soft wax to a fairly hard solid (col. 2, l 33-55). Kuenn teaches that the water-soluble humectants provide sensory advantages, such as imparting a lotioned surface feel to the web and softness (col. 2, l 33-55). For the claimed amount, Kuenn teaches that the tissue product includes 0.05 to weight percent to up to 20% (col. 2, l 57-67), which meets the claimed effective amount. While Kuenn does not teach PEG for inhibiting the entry of influenza virus into cells, instant claim 1 recites an anti-viral composition comprising at least one polyalkylene glycol compound. Further, the amount of PEG taught by Kuenn meets the instant defined amounts (page 11, l 14-19).  A preferred composition comprises 30% polyethylene glycol for the treatment of a tissue base sheet (col. 4, l 23-26).
Ghaffari studied inhibition of H1N1 influenza virus infection by zinc oxide (ZnO) nanoparticles as well as ZnO nanoparticles (ZnO-NP) in the presence of polyethylene glycol (PEGylated-ZnO-NP) (abstract). Ghaffari studied both pre- and post-exposure of influenza infected MDCK-SIAT1cell lines (p 3, col. 1). Ghaffari teaches that PEG did not show cytotoxic activity, and PEGylated-ZnO-NP lower cytotoxic effect than ZnO-NP (p 5). Ghaffari teaches that a highest significant decrease in the viral titer upon exposure to PEGylated- ZnO-NP, followed by ZnO-NP, and that PEG also shows some decrease in viral titer, though less than PEGylated- ZnO (p 6, col. 1). Ghaffari teaches that the PEGylated ZnO nanoparticles target and interfere with some stages in the life cycle of influenza virus (pg 8), suggesting that surface PEGylation can be effective in enhancement of antiviral activity against H1N1 influenza virus.  
It would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the antiviral formulation of Labib, comprising copolymers of acrylic acid, and further include low molecular weight polyethylene glycol of Emiru so as to arrive at the instant claimed composition used for effectively preventing the transmission or spread of envelope viruses such as HIV, HSV (taught by Labib). One of an ordinary skill in the art would have been motivated to do so because Kuenn suggest incorporating PEG in virucidal tissue wipes and Ghaffari shows that PEG by itself and PEG when combined with other virucidal compounds such as zinc oxide provides antiviral activity against influenza virus. In this regard, Ghaffari teaches at least 13% antiviral activity with PEG (fig. 6).
While Ghaffari teaches PEGylated ZnO nanoparticles to have higher antiviral activity than PEG, and Emiru and Kuenn do not particularly teach PEG to provide antiviral activity, instant claims do not require polyalkylene glycol to be antiviral, nor require any level of antiviral activity. Instant claims only require contacting viruses with an antiviral composition. Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date to modify the antiviral composition of Labib, to incorporate polyethylene glycol 8000 of Emiru, and employ the said composition for treating any infectable surface (biological or non-biological, including ingestible surfaces such as food taught by Emiru) with an expectation to provide a virucidal effect (Kuenn) and in particular, anti-influenza activity (Ghaffari). One skilled in the art would have been motivated to treat the influenza virus or other enveloped virus infected surfaces as suggested by Ghaffari with an expectation to reduce the viral titer and thus inhibit the entry of influenza virus into the cells. Further, one skilled in the art would have expected that inclusion of 0.05% to 20% of PEG (taught by Kuenn; Emiru also exemplified 1.5%) in the antiviral formulation of Labib, to contact the cells infected with influenza as well as other enveloped virus and thus prevent entry of the virus into cells or transmission of the virus. Further, a skilled artisan would have been motivated to prepare the composition of Labib in the form of an aqueous composition and further include high amounts of water (claims 9 and 10) such as that taught by Emiru because while Labib teaches preparing aqueous compositions comprising anti-viral agents, Emiru exemplifies composition comprising high amounts of water, and that the composition exhibits enhanced tissue (such as skin) compatibility (abstract) and prevent potential spread of illness, without causing skin irritation. 
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. 
Applicants argue that Labib and Emiru does not teach polyalkylene glycol as claimed. It is argued that Ghaffari discloses PEGylates ZnO nanoparticles as antiviral agent against H1N1influenza virus infection, but does not disclose or suggest the use of polyalkylene glycol as claimed. It is argued that Kuenn teaches virucidal tissue products comprising PEG as a humectant but not as an anti-influenza agent. It is argued that instant specification discloses the advantage of using a polyalkylene glycol compound as claimed as an anti-viral, effective against influenza (Tables 1 and 2). 
Applicants’ arguments are not found persuasive because instant rejection is made over a combination of references and not over any single reference. Instant claims require a combination of a polyalkylene glycol and a low molecular weight polymer. Labib teaches anti-viral (anti-influenza) composition comprising low molecular weight polymers of instant claims. Even though Labib reference fails to the teach polyalkylene glycol, the teachings of Emiru and Kuenn are directed at employing PEG, wherein Emiru teaches the claimed PEG in compositions used for cleaning skin, especially hands, arms, and face of the user, and further teaches that the composition can be used as a microbicide, virucide, antiseptics, hand sanitizers, fungicides, germicides. Emiru fails to teach the use of the composition comprising PEG for inhibiting entry of influenza virus into the cells. However, Emiru teaches a foaming composition for having a rapid cidal antimicrobial activity, preventing the entry of microbes on skin surface. Emiru teaches that the claimed PEG 8000 is a foam structure enhancing agent, and with the other “functional materials” provides desirable properties to the antimicrobial composition. Emiru also teaches that the composition has a high broad spectrum of antimicrobial efficacy, adequate foam volume during wash and foam structure leading to dense, rigid, and stable foam desired by consumer and low irritation to mammalian tissue, thus enabling the antimicrobial composition to be skin compatible and health, thus reduce tissue irritancy. Kuenn also teaches that the presence of PEG in the virucidal tissue provides sensory advantages, and particularly teaches PEG  having a molecular weight range that overlaps with the instant claimed range, and in the same amounts that are also claimed. Thus, one of an ordinary skill in the art would have included PEG of claimed molecular weight for providing sensory advantages, reduced skin irritation and skin compatibility of the antimicrobial composition of Labib. Hence, it would have been obvious for one of an ordinary skill in the art to include PEG (of the  Emiru and Kuenn), with the composition of  Labib, within claimed amounts and claimed molecular weight, so as to arrive at the instant claimed invention. One of an ordinary skill in the art would have recognized that PEG (of Emiru and Kuenn) would enhance the antimicrobial or anti-viral activity of other anti-viral agents such as low molecular weight polymers of Labib because Ghaffari teaches that the presence of PEG along with an antiviral active agent (nanoparticles of ZnO) improves the antiviral activity (reduces viral titer).
Applicants refer to the Tables 1 and 2 of the instant specification and argue that polyalkylene glycol compounds have the claimed properties. Applicants’ argument and the results of Tables 1 and 2 have been considered but not found persuasive because the results presented are not commensurate with the entire scope of the claimed invention. Instant claim 1 recites “comprising” and allows for small molecular weight polymers such as that present in sample D1 (acrylate polymer) and not polyalkylene glycol alone, whereas the compositions E1-E6 are directed to compositions comprising PEG alone. Thus, even though PEG alone (E2-E6) shows lower EC50 compared to     shows EC50 and TC50 to be >1500, it is unclear why a combination of PEG and acrylate polymer shows an increase in EC50 as opposed to PEG alone. Further, it is noted that while E1 includes PEG 200, a polyalkylene glycol 200 that is within the claimed range of molecular weight, E1 does not provide an EC50 that is different from C1 and C2, and also appears to provide lower EC50 than D1. Thus, one of an ordinary skill in the art would not be able to conclude that polyalkylene glycol having a molecular weight over the entire claimed range provides an effective anti-influenza effect. 

Double Patenting
Applicants have not provided any argument over the merits of the double patenting rejections of record, other than stating that the appropriate terminal disclaimers will be filed upon indication that all rejections except double patenting rejections have been removed in this application. The prior art rejections have been maintained, the double patenting rejections of record (as applied to the currently pending claims) have been maintained. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611